MEMORANDUM **
California state prisoner Brian Hill appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment to defendants because Hill failed to exhaust his administrative remedies. See Booth v. Churner, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). The administrative grievance Hill submitted on January 15, 1998, requesting that he be allowed to seek medical treatment, was granted at the first level. Hill met with Dr. Brown on February 23, 1998, and he now complains that he did not receive adequate care during that meeting. There is no evidence that Hill filed an administrative grievance regarding the February 23,1998 meeting. See id.
Hill has not persuasively argued that the district court improperly denied him counsel, discovery, or a jury trial.
We deny Hill’s motion to extend time to file a reply brief. We construe the motion as alternatively seeking leave to file an oversized brief, and so construed, we grant the motion. The brief received on October 22, 2002 shall be filed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.